Citation Nr: 0905066	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
painful joints, including feet, back, knees, and hips.  

2.  Entitlement to service connection for a disability 
manifested by change of heart beat.  

3.  Entitlement to an initial evaluation for diabetes 
mellitus in excess of 10 percent prior to August 11, 2006.

4.  Entitlement to an evaluation for diabetes mellitus in 
excess of 20 percent beginning August 11, 2006. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in November 2008.  A transcript of that hearing is 
associated with the claims file.

The Board notes that the Veteran, at the time of his November 
2008 hearing, raised the issue of entitlement to an effective 
date prior to March 28, 2005, for the assignment of a 100 
percent disability rating for post traumatic stress disorder.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A January 1999 rating decision adjudicated the claims of 
entitlement to service connection for disabilities of the 
feet, back, knees, and hips.  The Veteran was notified of 
that decision and did not file a notice of disagreement 
within one year, in response, to initiate a timely appeal.

2.  The additional evidence received since the January 1999 
decision does not relate to an unestablished fact necessary 
to substantiate these claims, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
these claims.

3.  The Veteran is not shown to have objective evidence of a 
disability manifested by change of heart beat.  

4.  The Veteran's service-connected diabetes mellitus was 
treated by a restricted diet alone prior to August 11, 2006.

5.  The medical evidence of record reflects that the Veteran 
was first prescribed an oral hypoglycemic agent on August 11, 
2006.

6.  The medical evidence of record does not reflect that the 
appellant's service-connected diabetes mellitus is being 
treated with insulin.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision which adjudicated the 
claims of entitlement to service connection for disabilities 
of the feet, back, knees, and hips is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received and the 
claims to establish service connection for disabilities of 
the feet, back, knees, and hips may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection is not warranted for a disability 
manifested by change of heart beat.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Prior to August 11, 2006, the criteria for an initial 
evaluation in excess of 10 percent for the service-connected 
diabetes mellitus disability were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).

5.  Beginning on August 11, 2006, the criteria for an 
evaluation in excess of 20 percent for the service-connected 
diabetes mellitus disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in April 
2003 and provided to the appellant prior to the August 2003 
rating decision on appeal, the RO advised the appellant of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since his claims to reopen and for service 
connection are being denied, no effective date or schedular 
evaluation will be assigned, so not receiving notice 
concerning these downstream elements of his claims are 
nonprejudicial, i.e., harmless error.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in April 2003 
included the criteria for reopening a previously denied claim 
and the criteria for establishing service connection.  In 
addition, a notice provided to the appellant in March 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  

Similarly, with respect to his increased rating claim, the 
Veteran was not been provided with the VCAA requirements of 
the duty to assist and duty to notify as it pertains to the 
issue of increased rating prior to the February 2002 rating 
decision on appeal.  The claim for an increased rating is a 
downstream issue from the initial grant of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  The 
duty to notify as it pertains to increased rating claims was 
provided to the Veteran in the April 2003 and March 2005 
letters.  

Subsequent to providing the April 2003 and March 2005 
letters, the RO readjudicated the Veteran's claims to reopen 
and entitlement to increased ratings in the June 2006 
Supplemental Statement of the Case.  Thus, the claims have 
been reconsidered since providing the additional, but 
necessary, VCAA notice to address all elements of the claims.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed of 
what evidence is necessary to substantiate the elements 
required to reopen his claims, establish service connection, 
and warrant an increased rating that were found insufficient 
in the previous denial.

Moreover, with respect to initial increased rating claims, 
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues, and that a Court decision 
suggesting otherwise was not binding precedent.  VAOPGCPREC 
8-2003, 69 Fed.Reg. 25180 (May 5, 2004).  The Board is bound 
by this General Counsel opinion.  38 U.S.C.A. § 7104 (West 
2002).  Further, as discussed below, information in the 
claims file provides sufficient information to allow a 
decision to be entered on the matters decided herein.

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service, VA, and private treatment records are 
in the file and he has been afforded a VA examination in 
connection with his increased rating claims.  The Veteran has 
at no time referenced available outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claims.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his claims for painful joints and changed heart 
beat.  As will be discussed in detail below, however, in 
light of the uncontroverted facts, the Board finds that the 
evidence, which indicates he does not currently have a 
disability manifested by changed heart beat and which is not 
new and material to reopen his painful joints claim, an 
examination is unnecessary to decide these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  VA is 
not obligated to obtain such an opinion unless and until 
there is new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159 (c)(4)(C)(iii).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).



New and Material Evidence

The Veteran originally applied for service connection for 
back, hip, and foot injury in May 1989.  He stated that these 
injuries were the result of a fall during his active duty 
service in Vietnam.  The medical evidence then of record 
consisted of his service treatment and a June 1989 VA 
examination report.  With the exception of a May 1968 
complaint of lumbosacral pain and an impression of low back 
strain, the service treatment records, to include the May 
1968 discharge examination report, are silent with respect to 
complaints or treatment for back, hip, or foot impairment.  
Although the June 1989 VA examination report includes an 
impression of muscular back ache with migration of pain into 
the left hip joint, posteriorly, and unexplained pain in the 
left foot, the Veteran failed to reply to a VA request for 
continuity evidence, and the claims were denied in a 
September 1989 rating decision on the basis that such 
disabilities were not found in the service treatment records.  
This rating decision was confirmed by a second rating 
decision in September 1989 which reflected consideration of a 
September 1989 report of VA Agent Orange Examination.  
Although the Veteran disagreed with this determination and 
was provided a Statement of the Case, he did not submit a 
substantive appeal.  Thus, the September 1989 rating decision 
became final and binding on him based on the evidence then of 
record.  38 C.F.R. § 20.1103.

In an August 1997 statement, the Veteran recalled that he was 
shot off a telephone pole in Vietnam and injured his back, 
feet, knees, and hip.  The medical evidence added to the 
record since the September 1989 rating decision consists of 
VA examination reports dated in September 1994 and VA 
treatment records.  These records reflect that the Veteran 
sustained a left leg injury in June 1992 and reflect 
complaints of joint pain, to include in the back, hip, knee, 
and foot.  These records also reflect the Veteran's 
recollection of sustaining his claimed injuries as a result 
of being shot off of a telephone pole.  Upon consideration of 
the foregoing, a January 1998 rating decision confirmed the 
prior denial of service connection for a back, hip, and foot 
injury, finding that new and material evidence had not been 
presented to reopen these claims.  In addition, the January 
1998 rating decision also denied the claim for service 
connection for residuals of a knee injury.  

Although the Veteran did not submit a notice of disagreement 
with the January 1998 rating decision, in March 1998, he 
claimed entitlement to service connection for residuals of 
injuries to his back, hips, knees, and feet as a result of 
falling off of a 30 foot pole in 1967.  The evidence added to 
the record since the January 1998 rating decision consists of 
VA treatment records and examination reports as well as a 
Decision from the Social Security Administration.  Similar to 
the evidence previously of record, this evidence reflects the 
Veteran's continued complaints of joint pain and his 
recollection of in-service injury.  Upon consideration of 
this evidence, by a January 1999 rating decision, the RO once 
again confirmed the denial of service connection for 
disabilities of the hips, knees, back, and feet, finding that 
new and material evidence had not been presented to reopen 
these claims.  In this regard, it is noted that, inasmuch as 
the January 1998 rating decision had not become final and it 
was the initial denial of service connection for knee injury 
residuals, the RO erroneously adjudicated the claim with 
respect to the knees on the basis of new and material 
evidence rather than on the merits.  Nevertheless, the 
Veteran was notified of the January 1999 rating decision in 
the same month and did not appeal.  Thus, the January 1999 
rating decision became final and binding on him based on the 
evidence then of record.  38 C.F.R. § 20.1103.  The January 
1999 rating decision is the last final denial of these 
claims.  

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims file.  38 C.F.R. 
§ 3.156; see also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  The 
evidence, even if new, must be material, in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and reconsidered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the evidence 
in question is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; see also 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Further, certain chronic conditions 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

At the time of the September 1989, January 1998, and January 
1999 decisions, the RO determined that the evidence failed to 
show residuals of back, hip, knee, or foot injuries that was 
incurred in service.  Additional evidence received since the 
earlier decisions includes an April 2003 report of VA 
orthopedic examination which reflects diagnoses of mild 
degenerative joint disease of the hips, possible mild 
degenerative joint disease of the knees, and chronic low back 
syndrome.  This additional evidence also include VA treatment 
records, examination reports, and the Veteran's November 2008 
hearing testimony which reflect his continued complaints of 
painful joints and his recollection of in-service injury.  
During his hearing, the Veteran testified that his joint pain 
is the result of being hit by lighting and electrocuted 
during his period of active duty service.  However, this 
evidence does not indicate an association between any current 
impairment of the back, hips, knees, or feet and his period 
of active duty service.

Because the evidence received after the RO's January 1999 
decision does not provide a link between the Veteran's 
currently-shown orthopedic diagnoses and his active military 
service, such evidence does not raise a reasonable 
probability of substantiating the claims for service 
connection for painful joints, including feet, back, knees, 
and hips.  This additional evidence is, therefore, not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claims for service connection for painful joints, 
including feet, back, knees, and hips.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Veteran's contentions also fail to constitute competent 
medical evidence.  The Veteran himself is not competent to 
diagnose the existence or etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

As the preponderance of the evidence is against the 
application to reopen the claims, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Service Connection

As noted above, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a chronic 
disease, including heart disease, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts that he is entitled to service connection 
for a disorder manifested by a change of heart beat.  He 
contends that his change in heart beat is the result of being 
hit by lightening and getting electrocuted when he had 
climbed up a pole during his period of active duty service.  
The Veteran has also testified that he has never been 
diagnosed with a heart condition.  

On review, the Board finds that the Veteran's service 
connection claim for a changed heart beat must be denied as 
there is no objective evidence reflecting that he currently 
has a heart disorder manifested by a changed heart beat and, 
as noted during his November 2008 hearing, he does not claim 
that this symptom has been diagnosed as a heart disorder.  

The Board acknowledges the Veteran's contention of 
experiencing a changed heart beat; however, this symptoms, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Significantly, there is no cardiovascular pathology to 
account for the Veteran's current changed heart beat 
complaints.  Without a currently diagnosed disability, 
service connection may not be granted.  See Brammer, supra.

The Board also acknowledges that the Veteran is competent to 
describe his changed heart beat symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a layperson, he is not competent to diagnose any 
medical disability or render an opinion as to the cause or 
etiology of any current disorder because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



Increased Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In this case, the Board notes that the appellant has already 
been granted service connection for peripheral neuropathy of 
each lower and upper extremity secondary to the diabetes 
mellitus disability.  In addition, he is in receipt of 
special monthly compensation based on loss of use of a 
creative organ.  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's diabetes mellitus has been rated 10 percent 
disabling from May 8, 2001, the effective date of service 
connection, to August 11, 2006, and a higher rating of 20 
percent disabling has been assigned from August 11, 2006, 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 10 percent rating is warranted for 
diabetes mellitus manageable by restricted diet only.  A 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  The next higher rating of 40 percent 
is assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

A maximum 100 percent rating is warranted if the disorder 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
three hospitalizations a year or weekly visits to a diabetic 
provider, plus either progressive loss of weight and strength 
or signs that would be compensable if separately evaluated.  
Diagnostic Code 7913.

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 
38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term 
within the criteria for a 100 percent rating)).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

Review of the medical evidence of record reveals that VA 
outpatient treatment records documented the existence of 
diabetes in May 2001 and noted that the Veteran was not on a 
diabetic diet or diabetic medications.  VA treatment records 
dated in December 2002 and February 2006 note a finding of 
diet controlled diabetes, the diabetes is described as 
"mild" in January2003, and in May 2004 it is noted that the 
Veteran was noncompliant with diabetic teaching.  A March 
2006 report of VA examination notes that the Veteran's 
diabetes was treated with diet and exercise and characterized 
the condition as "mild."  

VA outpatient treatment records reflect that the Veteran was 
started on Glipizide on August 11, 2006, and hypoglycemic 
management was reviewed with the Veteran.  A November 2006 
report of VA outpatient treatment notes that the diabetes 
appeared to be under pretty good control.  

The evidence of record shows that the appellant's diabetes 
mellitus had been managed solely by means of a restricted 
diet prior to August 11, 2006.  At that time, the appellant 
was started on an oral medication.  There is no medical 
evidence of record to establish that the appellant has been 
prescribed insulin for the treatment of his diabetes 
mellitus.  There is no evidence that the appellant was ever 
diagnosed with, or treated for, episodes of ketoacidosis or 
hypoglycemic reactions.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's claim for 
increased ratings.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The preponderance of the objective medical evidence does not 
support an initial evaluation in excess of 10 percent prior 
to August 11, 2006 for the Veteran's diabetes mellitus 
disability because there is no evidence of treatment with 
insulin or any oral hypoglycemic agent prior to August 11, 
2006.  Likewise, the preponderance of the objective medical 
evidence of record does not support any finding that the 
Veteran's service-connected diabetes mellitus has been 
regulated with insulin at any time.  Nor does the evidence of 
record reveal any episodes of ketoacidosis or hypoglycemic 
reactions.  Accordingly, the Board does not find that the 
Veteran's symptoms more nearly approximate the criteria for 
an evaluation greater than 20 percent from August 11, 2006.

As the Veteran's claim for an increased evaluation arises 
from an initial rating, consideration has been given to 
"staged ratings" for the conditions over the period of time 
since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, as explained above, 
the Board concludes that the clinical findings have shown 
that additional staged ratings, other than what has already 
been determined, are not warranted for diabetes mellitus at 
any time since the effective date of service connection in 
May 2001.  In other words, at no time since May 2001 has 
diabetes mellitus been any more severe than warranting a 10 
percent schedular rating prior to August 11, 2006, or 
warranting a 20 schedular rating thereafter.

There is no evidence that the manifestations of the Veteran's 
service-connected diabetes mellitus are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

Accordingly, the preponderance of the evidence is against 
each tier of the appellant's diabetes claim, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 


ORDER

As no new and material evidence has been received, the claims 
of entitlement to service connection for painful joints, 
including feet, back, knees, and hips, are not reopened.  The 
appeal is denied.

Entitlement to service connection for a disability manifested 
by change of heart beat is denied.

Entitlement to an initial evaluation for diabetes mellitus in 
excess of 10 percent prior to August 11, 2006 is denied.

Entitlement to an evaluation for diabetes mellitus in excess 
of 20 percent beginning on August 11, 2006 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


